NO. 12-09-00182-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

JIMMY BROWN HUMPHRIES,
INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF MAMIE RUTH   §                                 APPEAL FROM THE 294TH
HUMPHRIES HENDERSON, DECEASED
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

MARVIN WAYNE HUMPHRIES
AND                           § VAN ZANDT COUNTY, TEXAS
TOMMY M. HUMPHRIES,
APPELLEES
                     MEMORANDUM OPINION
                         PER CURIAM
         Jimmy Brown Humphries, individually and as executor of the estate of Mamie Ruth
Humphries Henderson, deceased, has filed a motion to dismiss this appeal. In his motion,
Humphries states that he does not wish to continue this appeal because the judgment he purports to
appeal is not a final appealable judgment. Because Humphries has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered July 15, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)